                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:19-CV-308-FL


 JASON BISHOP,                                     )
                                                   )
                     Plaintiff,                    )
                                                   )
       v.                                          )
                                                   )
 FEDERAL BUREAU OF INVESTIGATION                   )                    ORDER
 and DEPARTMENT OF JUSTICE,                        )
                                                   )
                     Defendants.                   )



       This matter is before the court for review of plaintiffs’ pro se complaint pursuant to 28

U.S.C. § 1915(e). United States Magistrate Judge Robert T. Numbers, II, entered memorandum and

recommendation (“M&R”), pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), wherein it is recommended that district court dismiss plaintiff’s complaint due to sovereign

immunity and failure to state a claim upon which relief can be granted. Plaintiff did not file

objections to the M&R, and the time to do so has passed.

       The court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Because no objections

have been filed, the court reviews the magistrate judge’s findings and conclusions only for clear

error, and need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

       Upon careful review of the M&R, the court finds the magistrate judge’s analysis to be

thorough, and there is no clear error. Plaintiff’s claim against the Federal Bureau of Investigation
is barred by the doctrine of sovereign immunity. See FDIC v. Meyer, 510 U.S. 471, 484-86 (1994).

Plaintiff’s claim against the North Carolina Department of Justice is barred because an agency of

the state of North Carolina is not a proper defendant for a constitutional claim under 42 U.S.C. §

1983. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). In addition, the

complaint lacks factual allegations that would establish a violation of plaintiff’s constitutional rights.

See Ashcroft v. Iqbal, 556 U.S. 622, 678 (2009). Therefore, the court hereby ADOPTS the

recommendation of the magistrate judge as its own, and plaintiff’s complaint is dismissed pursuant

to 28 U.S.C. § 1915(e).

        SO ORDERED, this the 19th day of September, 2019.




                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                                    2
